                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    DANIEL CONTRERAS,                                  Case No. 18-cv-04048-HSG (PR)
                                                       Plaintiff,
                                  11
                                                                                           ORDER OF DISMISSAL
                                                v.
                                  12
Northern District of California
 United States District Court




                                  13    DEPUTY HART, et al.,
                                                       Defendants.
                                  14

                                  15

                                  16          On July 6, 2018, plaintiff, an inmate at the San Mateo County Jail’s Maguire Correctional

                                  17   Facility, filed this pro se civil rights action under 42 U.S.C. § 1983. On October 29, 2018, the

                                  18   Court reviewed the complaint and dismissed it with leave to amend to cure several specific

                                  19   deficiencies. Plaintiff has filed an amended complaint.

                                  20          The amended complaint fails to cure the deficiencies identified in the Court’s October 29,

                                  21   2018 order of dismissal with leave to amend. Specifically, plaintiff’s claim that he was forced to

                                  22   take his thirty minutes of recreation time in waist shackles for five consecutive days does not

                                  23   allege a deprivation of such magnitude that would constitute unconstitutional conditions of

                                  24   confinement. Nor does he allege that he was hindered from pursuing a non-frivolous claim as

                                  25   required to show denial of access to courts. The amended complaint contains many conclusions

                                  26   but no additional facts to allege the essential elements of a Section 1983 claim.

                                  27          Accordingly, this case is DISMISSED because the amended complaint fails to state a

                                  28   cognizable claim for relief. Further leave to amend will not be granted because the Court already
                                   1   has explained to plaintiff the specific deficiencies in his pleading, and he has been unable or

                                   2   unwilling to correct them.

                                   3          The Clerk shall enter judgment and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 1/31/2019

                                   6

                                   7
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                   8                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
